Citation Nr: 1143507	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for status post arthrotomy of the right knee with post-traumatic degenerative joint disease (DJD, i.e., arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which confirmed and continued a 10 percent rating for the Veteran's right knee disability.

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran was last given a VA compensation examination in December 2008 to assess the severity of his right knee disability, so nearly 3 years ago, and he alleges this disability - including especially the arthritis - has worsened since.  He therefore needs to be reexamined to reassess the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two-year period between the last VA examination and his contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered another examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating and could not be considered "contemporaneous"); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Any outstanding VA medical treatment records also need to be obtained.  The record reflects that the Veteran was receiving periodic treatment for his right knee disability up through August 2009, and the records of his treatment up to that point in time have been obtained.  But none of the records of the treatment he has received during the more than 2 years since have been obtained, and they should be before deciding his appeal since relevant.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of the possible existence of these additional records).  He should be offered the opportunity, as well, to identify and/or submit any private treatment records potentially supportive of his claim.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1) Obtain all outstanding treatment records, including especially those concerning any evaluation or treatment the Veteran has received for his right knee disability from VA or elsewhere since August 2009.  Document all efforts to obtain all identified records.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2) After obtaining all additional treatment records, schedule a VA compensation examination to reassess the severity of the Veteran's right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner for the history of this disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of this knee on extension and flexion.  Additionally, the examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of this knee and, if so, whether it causes slight, moderate, or severe impairment.

As well, the examiner should determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

(3) Then readjudicate the Veteran's claim for a higher rating for this right knee disability.  If a higher rating is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


